                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


LORENA CEJA-VARGAS, #71369-097                    §
                                                  §
VS.                                               §               CIVIL ACTION NO. 4:16cv594
                                                  §         CRIMINAL ACTION NO. 4:13cr175(5)
UNITED STATES OF AMERICA                          §

                                    ORDER OF DISMISSAL

       Pro se Movant Lorena Ceja-Vargas filed a motion to vacate, set aide, or correct sentence

pursuant to 28 U.S.C. § 2255. The motion was referred to United States Magistrate Judge Christine

A. Nowak, who issued a Report and Recommendation (Dkt #9) concluding that the motion should

be denied because Movant’s § 2255 motion is time-barred. Movant filed objections (Dkt #11).

       In Movant’s objections, she does not claim that her motion is timely, but instead, now claims

that she is actually innocent. The record shows that Movant pleaded guilty on July 20, 2015, pursuant

to written plea agreement. In that agreement, Movant waived her rights to plead not guilty, to be tried

by a jury, to have her guilt proved beyond a reasonable doubt, to call witnesses in her defense, to

confront and cross-examine witness, and to not be compelled to testify against herself. Movant

stipulated that she understood the charge and the elements of the offense, and understood the

sentencing range, and agreed that an eight-year sentence was appropriate in her case. She also

conceded her plea was freely and voluntarily given, and was not the result of force, threats, or

promises other than those in the plea agreement. Movant also agreed to waive collateral review

except for a claim concerning the Court’s imposition of a sentence not in accordance with the

agreement, and ineffective assistance of counsel affecting the validity of the waiver or plea itself.

The Court sentenced Movant to ninety-six months’ imprisonment pursuant to a Rule 11(c)(1)(C)


                                                  1
agreement. The record reflects that Movant pleaded guilty knowingly and voluntarily. Her sole issue

raised in the § 2255 motion is that she is entitled to a reduction in offense level for having a minor

role in the conspiracy. This claim is neither a claim that the Court sentenced her to a sentence not

in accordance with her agreement, nor ineffective assistance of counsel affecting the validity of the

plea or waiver. Accordingly, Movant’s motion is not only time-barred, but it is also barred from

collateral review based on the waiver provision of her plea agreement.

       The Supreme Court has held that “actual innocence, if proved, serves as a gateway through

which a petitioner may pass whether the impediment is a procedural bar . . . or . . . the expiration of

the statute of limitations.” McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). See also Tamayo v.

Stephens, 740 F.3d 986, 990 (5th Cir. 2013). To be credible, an actual innocence claim requires a

petitioner to support allegations of constitutional error with new reliable evidence - whether it be

exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical evidence. Schlup

v. Delo, 513 U.S. 298, 324 (1995). “Actual innocence means ‘factual innocence and not mere legal

insufficiency.’” United States v. Jones, 172 F.3d 381, 384 (5th Cir. 1999). A mere assertion of “stale

factual innocence” is unpersuasive. Drew v. Scott, 28 F.3d 460, 462 (5th Cir. 1994).

       Movant pleaded guilty pursuant to a plea agreement, but now asserts she is actually innocent.

Many courts have been unwilling to allow prisoners to invoke actual innocence claims after pleading

guilty. See Teal v. Quintana, No. 5:14-230-JMH, 2014 WL 4435968, at *5 (E.D. Ky. Sept. 9, 2014)

(Petitioner’s guilty plea dispels any notion that he is eligible to assert a viable claim of actual

innocence under the McQuiggin rationale); Sidener v. United States, No. 3:11-CV-03085, 2013 WL

4041375, at *3 (C.D. Ill. Aug. 8, 2013) (Rejecting McQuiggin claim because “Petitioner’s admission

to the factual basis demonstrates that Petitioner cannot make a showing of actual innocence.

Therefore, the actual innocence ‘gateway’ for allowing consideration of otherwise time-barred claims

                                                  2
is not available in Movant’s case.”); United States v. Cunningham, No. H-12-3147, 2013 WL

3899335, at *4 n.3 (S.D. Tex. July 27, 2013) (Because Petitioner pleaded guilty and has made no

showing of actual innocence, McQuiggin in not available); Barton v. Quarterman, No. H-07-1192,

2007 WL 3228107, at *15 (S.D. Tex. Oct. 30, 2007) (Petitioner’s “voluntary guilty plea weighs

heavily against his belated claim of actual innocence”); Pannell v. Cockrell, No. 3:01-CV-1931L,

2002 WL 1155860, at *4 (N.D. Tex. May 29, 2002) (“This voluntary guilty plea negates any claim

of actual innocence.”).

        The record establishes that Movant knowingly and voluntarily pleaded guilty, and she has

not made a viable showing of actual innocence. For the first time, Movant claims she had a license

issued from the State of California to manufacture cannabis at the time of her apprehension. The

presentence report notes that Movant’s daughter possessed such a license, but there is no mention

in her case that she possessed a license. Without considering the legitimacy of such license,

however, this evidence was available – according to Movant – at the time the charges were brought

against her; thus, Movant has not provided “new evidence.” House v. Bell, 547 U.S. 518, 537(2006)

(to be new evidence, it must be evidence not available at the time of trial). Movant pleaded guilty

knowingly and voluntarily, and she fails to show the actual innocence gateway is available for the

consideration of her claim. Furthermore, the Fifth Circuit has held that issues raised for the first time

in objections are not properly before the court. Finley v. Johnson, 243 F.3d 215, 218 n. 3 (5th Cir.

2001), United States v. Armstrong, 951 F.2d 626, 630 (5th Cir. 1992).

        In conclusion, Movant’s motion to vacate, set aside, or correct sentence is time-barred.

Movant pleaded guilty knowingly and voluntarily; thus, her case is also barred from collateral review

based on the waiver provision of her plea agreement. Finally, Movant cites actual innocence in an



                                                   3
    effort to overcome the statute of limitations, but has not satisfied the Supreme Court’s requirements

    in McQuiggin and Schlup to show actual innocence. The Report of the Magistrate Judge, which

    contains proposed findings of fact and recommendations for the disposition of such action, has been

    presented for consideration. Having made a de novo review of the objections raised by Movant to

    the Report, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

    correct, and adopts the same as the findings and conclusions of the Court.
.
           Accordingly, it is ORDERED Movant’s motion to vacate, set aside, or correct sentence

    pursuant to 28 U.S.C. § 2255 is DENIED and the case is DISMISSED with prejudice. A certificate

    of appealability is DENIED. All other motions not previously ruled on are hereby DENIED.

        SIGNED this 19th day of August, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                     4
